Citation Nr: 1034682	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-38 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran served in the United States Air Force National Guard 
from December 1964 to April 1969, with verified active duty from 
January to June 1965, and periods of active duty for training, 
including on October 3, 1968, and inactive duty for training. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, that declined to reopen the Veteran's previously denied 
claim.

In May 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
of record. 


FINDINGS OF FACT

1.  An August 1969 rating decision denied service connection for 
a low back disorder on the basis that the evidence did not show 
that an existing back disorder was permanently aggravated during 
active duty or active duty for training.  The Veteran did not 
appeal.

2.  A May 1982 rating decision declined to reopen the claim of 
entitlement to service connection for a low back disorder.  The 
Veteran did not appeal.

3.  The evidence associated with the claims file since the May 
1982 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a low back disorder.

4.  A low back disorder, including a herniated nucleus pulposus, 
had its onset during ACDUTRA.


CONCLUSIONS OF LAW

1.  The August 1969 rating decision that denied service 
connection for a low back disorder, and the May 1982 rating 
decision that declined to reopen the claim of entitlement to 
service connection for a low back disorder, are final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the May 1982 RO decision is new 
and material and the claim is is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a low back disorder 
have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens and grants the claim 
of entitlement to service connection for a low back disorder, an 
exhaustive analysis of VA's attempt to comply with these statutes 
is not in order.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 3 8 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a) 
(2009).  ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2009).  
Thus, service connection may be granted for a disability 
resulting from a disease or injury incurred or aggravated while 
performing ACDUTRA or for a disability resulting from an injury 
incurred or aggravated in the line of duty while performing 
INACDUTRA.

An August 1969 rating decision denied the Veteran's claim for 
service connection for a low back disorder on the basis that the 
medical evidence failed to show that an existing back disorder 
was permanently aggravated by active service.  The Veteran did 
not appeal and the decision became final.  38 U.S.C.A. § 7105.

A May 1982 rating decision declined to reopen the issue of 
entitlement to service connection for a low back disorder.  The 
Veteran did not appeal.  Hence, that decision is final.  38 
U.S.C.A. § 7105.

At the time of the May 1982 rating decision, the evidence before 
the RO included a May 5, to June 9, 1968 (prior to service) 
report of hospitalization from Rhode Island Hospital.  The 
Veteran was hospitalized with a history of low back pain.  
Neurological examination was negative.  A lumbar myelogram on May 
28, 1968 was also negative.  The discharge diagnosis was low back 
strain.  

From October 3 to October 9, 1968, the Veteran was again 
hospitalized at Rhode Island Hospital.  He stated that on the 
afternoon of admission he lifted a tool box and experienced 
severe pain with radiation down the legs.  The diagnosis was 
probably herniation of nucleus pulposus due to trauma.

The Veteran was hospitalized at the Providence VA Medical Center 
from October 9 to November 1, 1968.  It was noted that he was 
previously hospitalized from May to June 1968, but left the 
hospital feeling well and went back to work in July.  Six days 
prior to admission, he lifted a heavy tool box and suddenly felt 
sharp pain in the lower back with radiation to the legs.  The 
diagnosis was herniated disc, lumbar.  

After service, the Veteran injured his back in October 1977 and 
March 1979 and underwent back surgery in 1979.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran 's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Id. at 1363.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

An application to reopen the Veteran's claim was received in 
January 2007.  The evidence added to the record since the May 
1982 rating decision includes VA and private medical records and 
statements, dated from 1968 to 2007; service department records; 
and oral and written statements from the Veteran in support of 
his claim.  The service records confirm that the Veteran was 
treated for low back strain prior to his period of ACDUTRA in 
October 1968.  See Report of Medical History dated December 5, 
1964; treatment records dated February 4, 1965 and July 7, 1968.  
He was placed on a physical profile after his October 1968 back 
injury.  It had been determined at the time of the prior, final 
rating decision that the Veteran had back problems prior to his 
ACDUTRA and that he suffered an injury during ACDUTRA.

Amongst the private records is a July 30, 2007 signed statement 
from Albert J. Marano, M.D., a clinical neurologist, who treated 
the Veteran since February 2000 and reviewed his military record 
records.  Dr. Marano noted the Veteran's history of "mild back 
discomfort" prior to the accident or injury in question, and 
that the Veteran clearly documented a "different type of pain" 
that occurred after lifting a heavy toolbox [on October 3, 1968 
while on active duty for training] when the Veteran experienced a 
herniated disc.  "[W]ith a reasonable degree of medical 
certainty," Dr. Marano suggested "a cause and effect in regards 
to [the Veteran's] chronic lower back pathology, a relationship 
to the military related injury sustained October 3, 1968." 

The evidence added to the record since the May 1982 RO decision 
is new, it tends to relate to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Since the previous denial was 
premised, in part, on a finding that there was no evidence that 
the Veteran had a post service chronic residual disability due to 
service, the July 2007 report from Dr. Marano reflecting a 
diagnosis of a herniated disc related to the in-service injury 
relates to an unestablished fact necessary to substantiate the 
claim.  Thus, new and material evidence has been submitted.  The 
issue of entitlement to service connection for a low back 
disorder is reopened.

Turning to the issue of service connection on the merits, prior 
to the Veteran's period of ACDUTRA he was treated for low back 
strain.  A lumbar myelogram on May 28, 1968 was normal.  Dr. 
Marano's July 2007 opinion clarifies that the Veteran had a 
different type of pain which occurred as a result of lifting the 
heavy tool box on ACDUTRA and that examination showed 
neurological findings after the injury.  Thus, it was Dr. 
Marano's opinion, in essence, that the in-service injury on 
October 3, 1968 resulted in the Veteran's current, chronic lower 
back pathology.  There is no medical evidence of record to the 
contrary.  Thus, the Board finds that the evidence of record 
supports the Veteran's claim and that service connection for a 
low back disorder, including residuals of a herniated nucleus 
pulposus, is granted.  


ORDER

Service connection for a low back disorder, including residuals 
of a herniated nucleus pulposus, is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


